DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-9:
First, it is noted that the claim(s) contain various sentence structure errors and appear to be presented in a narrative form that is replete with indefinite language. The steps which goes to make up the method must be clearly and positively specified. The steps must be organized and correlated in such a manner as to present a complete operative method. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.  The claims are replete with antecedent basis issues, to the point that a person of skill would not be able to interpret the scope of the claim and/or the point of infringement.
For example, the sequential adverbs “Firstly,” “Secondly,” “Thirdly,” and “Fourthly” are each improperly capitalized.  Claim 1 also recites the following limitations that do not have sufficient antecedent basis in the claim: "the control system" (line 1); “the object” (lines 2-3); “the Y axis” (line 2) “the target printing position” (line 3); “the frequency division factor and multiplication factor” (line 4); “the error modification algorithm” (line 4); and “the converted print resolution fire signal.”
It is also not clear whether the recitation of “an actual print resolution print head fire signal” (lines 12-13 of claim 1) is meant to be the same as “the converted print resolution fire signal” (line 14 of claim 1).  If so, please use the same nomenclature in each recitation to avoid further confusion.
	In the case that the “actual print resolution print head fire signal” is not the same as the “converted print resolution fire signal,” then the latter claim term has no antecedent basis in the claim and is also completely disconnected from the remainder of the claim.
Further regarding claim 4:
	This introduces the limitation that the values for factors N and M “can be obtained with the method of exhaustion.”  It is not clear whether this limitation is actually required to perform the claimed method, since it is presented in suggestive form “can be.”
The limitation "the method of exhaustion" (line 2 of the claim) does not have sufficient antecedent basis for in the claim.  How should an artisan perform the claimed “method of exhaustion” as it applies to determining factors N and M?  The written description does not expound on this particular method.
	Moreover, neither the claims nor the written description provide sufficient detail of the “method of exhaustion” to particularly define the scope of the claim.  How is a method of exhaustion apply to calculating factors N and M?

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claims 1-9:
	While the claims fail to clearly define Applicant’s invention (see the rejection under 35 U.S.C. 112(b) above), it appears that the claimed method is directed towards converting the output signals from a traditional encoder into converted print resolution fire signals that are more suitable for printing on cylindrical and/or conical objects.  However, Applicant’s disclosure fails to sufficiently inform a skilled artisan how to proceed through the claimed method to achieve the converted print resolution fire signals.
	The question of whether a disclosure satisfies the enablement requirement boils down to whether the claimed invention can be practiced without “undue experimentation.”  While various factors should be considered in a determination of undue experimentation, the following “Wands factors” are often referenced to determine whether Applicant’s disclosure is sufficient in supporting an artisan to perform the claimed method (see MPEP 2164.01): 1) The breadth of the claim 2) The nature of the invention 3) The state of the prior art 4) The level of one of ordinary skill in the art 5) The level of predictability in the art 6) The amount of direction provided by the inventor 7) The existence of working examples 8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Consideration of these factors is woven into Examiner’s comments below.
	Assuming that the “actual print resolution print head fire signal” is the meant to be the same as the “converted print resolution fire signal,” (under this assumption, these terms will be referred to as the “fire signal”) it remains unclear how a person of ordinary skill in the art would perform the claimed steps to produce the resulting “converted print resolution fire signal” that is sent to the print head control system to jet ink.  In particular, Applicant fails to communicate two important aspects of the claimed invention: 1) How to calculate values for the claimed factors N and M in a repeatable manner; and 2) How the factors N and M are “used” to perform the claimed conversion of an “encoder’s fix resolution” into the fire signal.
	The most pertinent portion of Applicant’s disclosure is the calculated values shown in Figures 6-8 and the corresponding disclosures on pages 8-9.  This part of the disclosure shows some calculations for obtaining values of D3, div, M, N, and actual resolution when provided with known values of D1, n, and D2.  However, not all the necessary calculations are shown, making the any repeatable performance of these calculations, especially with different input values, impossible without undue experimentation.
	Applicant’s specification fails to adequately inform an artisan how to perform the calculations for factors N and M, even considering the provided examples.  Below is Examiner’s best effort to summarize the necessary variables used by Applicant to calculate the claimed factors M and N, according to citations from Applicant’s specification:
1) M = INT(Max_MN/div) and N = INT(M x div): per page 8
2) Max_MN = the maximum value for N = preset to 65534: per pages 3, 8
3) D1 = “encoder’s fix resolution”: per page 8
4) D2 = “target printing resolution”: per page 8
5) D3 = n x D1 x 25.4 / (2πR) = “equivalent resolution": per page 8
6) div = D3 / D2 = N / M: per pages 3, 8
What is “n”?  The examples in the specification assume n=4.  Is this always the case, regardless of object radius and target resolution?  Assuming the values for “n” change, how should an artisan choose a value for “n”?  The specification fails to provide any guidance.
The specification states that Max_MN is preset to 65534, but then also teaches that “when printing on objects with different radiuses, the values for factors N and M will be re-calculated.”  So, should an artisan always preset the Max_MN to 65534, as done in the examples? Or should Max_MN always be recalculated with recalculations of factor N for different object radiuses?
Assuming Max_MN is to be recalculated, Applicant’s disclosure fails to describe how Max_MN should be determined.  Applicant’s specification states that “Max_MN stands for the maximum value in the range for the frequency division factor N,” where N = INT(M x div).  While an artisan is surely capable of determining a maximum value from a pool of values, the specification does not indicate a process for generating a pool of factor N values are calculated, such that a maximum value of N would even exist.  Instead, it appears that only a single factor N value is calculated (i.e. N = INT (M x div)).  How, then, does a maximum N value exist?
A more pressing issue, though, is how an artisan would calculate even a single value for factor N, since the equation given relies on knowledge of factor M, where M = INT(Max_MN / div).  As seen, the factor M is, itself, dependent on the maximum value of N (via Max_MN).  This is circular logic.
Even if an artisan were able to calculate values for the factors N and M, Applicant still fails to sufficiently guide an artisan through the process of “using” those factors to determine the claimed fire signal.  On page 8 of the written description, Applicant teaches that “… with the values of N and M, convert the encoder’s fix resolution signal to calculate the actual image print resolution fire signal with the equation: D3 x M/N, which can further expressed as [n x D1 x 25.4 / (2πR)] x M/N.”  However, these equations calculate an “actual resolution” of the target resolution D2, which is used to indicate that Applicant’s invention function as intended, because they are within a tight tolerance range of the target resolution D2 (see page 9 of written description).  These calculations, however, do not produce the claimed fire signal.  How can these calculations be used to replace and/or convert an encoder signal?  Applicant’s failure to show how the “actual resolution” can be used to produce an improved fire signal adds another layer of experimentation to an artisan’s plate in order to perform the claimed method.
	Moreover, the state of the prior art contains various teachings, such as those made of record, for providing improved resolution prints on non-planar objects.  However, the prior art of record does not shed light on calculating values for N and M, nor does the prior art of record indicate how an artisan would “use” those values to produce the claimed “fire signal.”  The enablement issues are so specific to Applicant’s particular calculations that the state of the prior art fails to lessen the burden of experimentation placed on an artisan
In light of the above, it is unclear how an artisan would be able to perform the necessary calculations for the claimed factors N and M.  Even if an artisan were able to do so, the specification does not sufficiently describe how an artisan would “use” those factors to determine the claimed “converted print resolution fire signal.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nick et al. (US 2015/0085006 A1) discloses a method of printing on conical objects by obtaining parameter data of the object surface and adjusting the print data according to the location of each nozzle array in relation to the object surface.
Fischer (US 2014/0204135 A1) discloses a method of printing on radial objects with a constant resolution by obtaining a radius of the object (at least Ro), calculating a frequency division factor (e.g. the term ΔR(t)/Ro acts to divide the frequency when the radius is reducing: paragraph 30) and a frequency multiplication factor (e.g. the term Ro/a: paragraph 29), and converting a fixed frequency signal to an actual print frequency signal (via f(t) = fo(t) * k(t): paragraph 31).


Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853